The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      July 17, 2014

                                   No. 04-14-00348-CR

                                      Jacob KLEIN,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR2866
                          Honorable Pat Priest, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due August 11, 2014.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court